Citation Nr: 1125919	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  09-43 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his caretaker


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Hartford Regional Office (RO) of the Department of Veterans Affairs (VA) in Newington, Connecticut.  The rating decision awarded service connection for bilateral hearing loss and assigned a noncompensable rating, effective July 21, 2008.  The Veteran appealed the noncompensable rating.

In March 2010, the Veteran appeared at a hearing at the RO before a Decision Review Officer.  A transcript of the hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hearing loss disability is manifested by an average decibel loss of 55 in the right ear, with a speech recognition score of 92 percent, and an average decibel loss of 56 in the left ear, with a speech recognition score of 92 percent.


CONCLUSION OF LAW

The criteria for an increased compensable evaluation for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (observing that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in July 2008.  Additionally, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled. Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice. Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.




The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in December 2008, March 2010, and July 2010.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Merits of the Claim

The Veteran contends the current noncompensable evaluation does not accurately reflect the severity of his bilateral hearing loss disability.  Because the preponderance of the evidence is against the claim, in particular with due application of VA's Schedule for Rating Disabilities ("rating schedule" or "schedule"), the appeal will be denied. 

Two preliminary observations are in order.  Firstly, the Veteran, his family and acquaintances have all cited the fact that the Veteran served honorably with a combat artillery unit in Europe during World War II.  This is a fact that is not remotely in dispute - there is no question that the Veteran was exposed to hearing trauma in combat conditions, and that he provided meritorious service.  Further, although the Veteran's service treatment records are missing and appear to have been lost in a July 1973 fire at the national personnel records center in St. Louis, Missouri, the Veteran is in receipt of service connection for hearing loss.  

However, the circumstances by which the Veteran incurred his disorder are not relevant in this matter.  That determination is a factor that is already well established by the granting of service connection.  By law, the Board's primary focus must be on the severity of the Veteran's disorder.  

The Veteran appears to be arguing in this respect that because he sustained a hearing loss for an extended period of time without service connection or VA compensation; and because others with lesser service-connected disorders receive more compensation, he should receive an increased monetary rate of disability payments.  

However, these factors are not by law relevant in this matter.  Instead, disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).




Table VI
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

Puretone Threshold Average
% of
discrim-
ination
0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON PURETONE THRESHOLD AVERAGE

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII
PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)
Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of level I.  See 38 C.F.R. § 4.85(f) (2010).

When the puretone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) (2010).   

When the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will likewise determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  See 38 C.F.R. § 4.86(b) (2010).   

The evidence for consideration in connection with the Veteran's claim for an increased evaluation consists of VA audiology records and VA audiology examination reports.  One of the Board's primary tasks is to evaluate the probative value of all evidence, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 1997); (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

For whatever reasons, there is substantial evidence in the record that the Veteran is misrepresenting the severity of his hearing loss, and of the several VA audiological tests conducted, the only valid test (December 2008) indicates that the Veteran's hearing loss is now appropriately evaluated as non-compensable.  .  

During a December 2005 VA audiology consultation, the Veteran reported bilateral hearing loss and indicated difficulty understanding words, hearing birds, and hearing the phone ring.  Pure tone testing revealed mild to moderate or moderately severe sensorineural hearing loss in the right ear, and mild to moderate sensorineural hearing loss in the left ear.  Speech recognition scores were 96 percent for the right ear and 92 percent for the left ear.  However, the examiner also noted that the Veteran, (apparently from the test of the report unaccompanied by a caregiver), "received information that included interactive discussion and when applicable demonstration.  Instruction was understood as evidenced by the ability to repeat significant information, ask pertinent questions, and demonstrate/verbalize skills learned."    


In a November 2008 VA audiology note, the Veteran complained of a gradual decrease in hearing since the December 2005 VA evaluation.  Pure tone testing suggested moderately severe to severe hearing loss in the right ear, and mild to severe hearing loss in the left ear.  

The examining audiologist noted that the test results were not deemed valid because the Veteran was able to communicate with the examiner without hearing aids at a normal conversational level without repetition - stated alternatively, the Veteran was misrepresenting the severity of his disorder.  Air conduction results were thought to be suprathreshold and did not accurately reflect the Veteran's true hearing acuity.  

Also of particular note is the examiner's observation that the Veteran "demonstrated functional behavior" throughout the examination. Speech recognition of the right ear was tested at the same sensation level as in the December 2005 evaluation, and was stable with those results.  As noted in the earlier examination, the examiner also noted that the Veteran, (apparently from the test of the report unaccompanied by a caregiver), "received information that included interactive discussion and when applicable demonstration.  Instruction was understood as evidenced by the ability to repeat significant information, ask pertinent questions, and demonstrate/verbalize skills learned."  The December 2005 results were inconsistent with the results of the right ear during the November 2008 evaluation.

In a December 2008 VA audiology examination report, the examining audiologist noted VA audiological testing performed in November 2008 was considered invalid after reviewing the claims file.  The Veteran's subjective complaints included decreased hearing, bilaterally.  He noted difficulty hearing while speaking with family members.  Pure tone thresholds, in decibels, were as follows:


HERTZ

A
500
B
1000
C
2000
D
3000
E
4000
A+B+C+D+E
AVG.
RIGHT
45
50
55
55
60
55
LEFT
40
55
50
60
60
56

Speech recognition scores were 92 percent, bilaterally.  Pure tone testing revealed a mild to severe sensorineural hearing loss bilaterally.  The results were deemed valid and were essentially stable with testing from December 2005, with the exception of 20 decibel declines noted bilaterally at 8000 Hertz.  The diagnoses were moderate or moderately severe sensorineural hearing loss from 500 to 4000 Hertz in the right ear, and mild to moderately severe sensorineural hearing loss from 500 to 4000 Hertz in the left ear.  The examiner specifically reported that these test results were valid.  

In a January 2009 statement, the Veteran reported he was unable to hear the telephone or door bell ringing, and he had difficulty speaking to people.  
During a March 2010 DRO hearing, the Veteran testified that his VA issued hearing aids slightly amplified his hearing, but he was unable to hear the telephone, doorbell, television, or radio.  He indicated that he could not always hear people speaking and his daughter spoke to him through a bullhorn because he could not hear her otherwise.  He stated that he was unable to hear his great-grandson speaking to him.  The Veteran's caretaker reported he had to repeat himself quite often while speaking to the Veteran.

During a March 2010 VA audiology examination, the Veteran indicated his right ear hearing loss was worse than that in his left ear.  He reported he could "hear nothing" at home, and his hearing loss caused difficulty when speaking with family members.  He said he did not watch television because he could not understand it.  Pure tone thresholds, in decibels, were as follows:


HERTZ

A
500
B
1000
C
2000
D
3000
E
4000
A+B+C+D+E
AVG.
RIGHT
60
65
60
60
65
63
LEFT
45
55
50
60
65
58

A speech recognition score of 94 percent for the left ear was noted, and there was no recorded score for the right ear.  Speech discrimination could not be attained for the right ear because the Veteran would not respond to the recorded presentation of CNC words.  However, the examiner noted the Veteran was able to converse without difficulty in the right ear using live voice at the same presentation level.  He understood the task and was able to repeat presented CNC words with ease when words were presented in the left ear.

Pure tone testing suggested a moderate to severe loss at 250 Hertz and above for the right ear.  The audiologist noted these results represented a 15 to 25 decibel decrease in air conduction thresholds at 250 to 1000 Hertz and were stable from 2000 to 8000 Hertz with testing completed in 2008.  The examiner stated, "[t]hese results should not be used for rating purposes as pure tone average and speech reception threshold agreement is poor."  

Pure tone threshold testing revealed moderate to severe sensorineural hearing loss at 250 Hertz and above for the left ear.  The results were stable across all frequencies since previous testing in 2008.  Pure tone average was in good agreement with speech reception threshold for the left ear.

During a July 2010 VA audiology examination, the Veteran reported bilateral hearing loss, and indicated that the right ear was worse than the left ear.  He stated he could not hear the doorbell or telephone ringing, and his daughter had to speak to him through a microphone.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
80
75
70
75
95
95
LEFT
75
65
60
75
85
100

The examiner noted that the test results were deemed invalid despite reinstruction to the Veteran multiple times throughout testing.  

With an obvious knowledge of the record, the examiner observed that "[t]his is the third time the Veteran has malingered on an audiological examination."  Testing was discontinued due to the Veteran's demonstration of a severe to profound hearing loss in the right ear and a moderately severe to profound hearing loss in the left ear.  Test results reflected a significant decrease in hearing when compared to the last VA examination in March 2010, which was also deemed invalid.  The audiologist noted the December 2008 VA examination was deemed valid and revealed a mild to severe sensorineural hearing loss with excellent word recognition ability bilaterally.  

The audiologist reported that, during the examination, the Veteran was able to comprehend conversation at 65 decibels hearing loss in the right ear without any difficulty.  Of particular note to the Board as it demonstrates the Veteran's misrepresentation of his hearing ability, the examiner specifically noted that if the hearing thresholds the Veteran demonstrated for the right ear in the audiogram were valid, it would have been impossible for him to even detect that he was being spoken to.  She reported that the results should not be used for rating purposes and found the examination invalid.

Using her best clinical judgment, the examiner estimated that the Veteran's hearing was essentially stable with the valid results obtained in the December 2008 VA examination.  She recommended the December 2008 audiogram results for rating, based upon the fact that accurate test results were not obtained in the last two examinations.

In an August 2010 private audiology examination report signed by L. Fliegelman, M.D., the Veteran reported equal, bilateral hearing loss.  He report sounds seemed muffled or distant, and conversations were difficult to understand.  Severe hearing loss was noted, and the Veteran indicated that communication was almost impossible.  He had problems listening to television; and difficulty communicating in restaurants or other noisy places, in large groups, and in one-on-one situations.  The Veteran noted his hearing loss was unchanged since its onset.  Audiogram results were not included with the report, but speech reception was recorded as 40 percent in the right ear, and 36 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

A compensable evaluation of 10 percent is assigned where hearing in the better ear is I and hearing in the worse ear is X or XI; where hearing in the better ear is II, and hearing in the worse ear is V to XI; where hearing in the better ear is III and hearing in the worse ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear is IV or V.  Id.

It cannot be doubted that the RO has made multiple efforts to obtain a valid audiology examination.  The Veteran was afforded multiple VA examinations, but three examinations produced invalid results apparently due to the Veteran misrepresenting his hearing loss.  In addition, a private audiogram dated in August 2010 did not include audiogram results in pure tone thresholds.  The July 2010 VA audiologist estimated that the Veteran's hearing was essentially stable with the valid results obtained upon examination in December 2008, and recommended that the December 2008 audiogram results be used for rating purposes.  Based upon the July 2010 examiner's medical opinion and the lack of valid audiogram results after December 2008, the Board has analyzed the claim using the December 2008 audiogram results.

Applying the results of the VA audiological examinations to Table VI yielded a Roman numeral value of I for both ears for the December 2008 VA audiological examination results.  Applying these values from both examinations to Table VII, the Board finds that the Veteran's bilateral hearing loss is evaluated as 0 percent disabling.  Simply stated, the results do not provide a basis to grant a higher disability rating.

An exceptional pattern of hearing impairment has not been demonstrated (where pure tone thresholds are 55 decibels or more at 1000, 2000, 3000, and 4000 hertz; or where pure tone thresholds are 30 decibels of less at 1000 hertz and 70 decibels or more at 2000 hertz).  Therefore, the provisions of 38 C.F.R. § 4.86 are inapplicable.

Although the VA examinations and treatment record show that the Veteran clearly has hearing loss, the audiometric test results do not support entitlement to an increased evaluation for bilateral hearing impairment.  The Board has reviewed all the medical records in the claims file and found that there is no evidence related to hearing loss that supports a higher rating.

A VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The examiners did not discuss describe occupational effects of the Veteran's apparent hearing loss; however, each of the examiners discussed how his impaired hearing affected his communication.  The record indicates that the Veteran is retired, and he does not elaborate on any further functional impairment caused by his bilateral hearing loss not captured by the examinations.

The Board has considered the Veteran's contentions that his bilateral hearing loss warrants a compensable rating, but finds that the March 2010 medical findings, as well as the evidence indicating the Veteran's misrepresentation of his hearing loss, are more probative of the current level of disability.

The Veteran's lay statements as to the severity of his hearing loss have been considered.  However, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  The ratings for hearing loss are based on a mechanical application of the tables provided by law; the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann, 3 Vet. App. at 345.

The preponderance of the evidence is against a compensable rating for the Veteran's bilateral hearing loss.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's hearing loss disability manifestations are contemplated by the rating schedule.  The most recent VA examiner did not indicate that the hearing loss disability caused marked interference with employment.  Moreover, the Veteran has not reported an inability to work as a result of his hearing loss; rather, he indicated that he had retired.  The disability has also not required any recent periods of hospitalization.  No other exceptional factors have been reported.

As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


